Case 20-31979-KLP         Doc 15    Filed 05/05/20 Entered 05/05/20 14:47:08              Desc Main
                                   Document      Page 1 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
ANGELICA MICHELLE GERALD                      )       Case No. 20−31979−KLP
                                              )       Chapter 13
                       Debtor                 )

    MEMORANDUM IN SUPPORT OF MOTION TO EXTEND AUTOMATIC STAY

         COMES NOW ANGELICA MICHELLE GERALD (the “Debtor”), by counsel, pursuant

to 11 U.S.C. § 362(c)(3)(B) and files the following Memorandum in Support of Motion to Extend

Automatic Stay and, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On April 17, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on August 14, 2018 and dismissed on or

about September 30, 2019 (Case No. 18−34151−KRH) (the “previous case”).




James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-31979-KLP        Doc 15     Filed 05/05/20 Entered 05/05/20 14:47:08             Desc Main
                                   Document      Page 2 of 12



       6.      The previous case was dismissed on the Chapter 13 Trustee’s Motion due to

delinquent payments. In the previous case, the Debtor lost her second job and got behind on the

Chapter 13 Plan payments. Debtor attempted to catch up on the delinquent payments once her

income stabilized, but she was unable to. In March 2020 the Debtor secured a new second job

with Amazon. The Debtor’s income is now stable and she able to fund a Chapter 13 Plan again.

                                    Facts of the Instant Case

       7.      In the instant case, Debtor has proposed a Chapter 13 Plan (the “Plan”) that commits

to pay the Trustee all projected disposable income, $50.00 per month for 1 month, then $321.00

per month for 59 months.

       8.      Among other provisions, the Plan proposes the following: Payment through the

Trustee to Tower Federal Credit Union for a car payment, local and state taxes, and to unsecured

creditors a dividend of one percent (1%).

                                            Discussion

       9.      Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken

with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       10.     Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.

       11.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a



                                                 2
Case 20-31979-KLP         Doc 15    Filed 05/05/20 Entered 05/05/20 14:47:08               Desc Main
                                   Document      Page 3 of 12



preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       12.     Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                     th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                               th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

       13.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
          th
at 319 (14 ed. 1978).

       14.     In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

                                                  3
Case 20-31979-KLP           Doc 15    Filed 05/05/20 Entered 05/05/20 14:47:08              Desc Main
                                     Document      Page 4 of 12



a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                               Argument

          15.     In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

          16.     In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and the Debtor’s

property, and as to the property of the estate for the duration of the instant case. In support thereof,

Debtor submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by

this reference.

          17.     Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

          a.      Percentage of proposed repayment - The Plan proposes to pay a dividend of 1% to

non-priority unsecured creditors. Such creditors would receive a dividend of 0% if Debtor were to

file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.

          b.      Debtor’s financial situation – Debtor has income from working with Public

Partnerships for 10 years. In addition, the Debtor has secondary income from her part-time work

for Amazon. Application of this factor favors a finding of good faith.

          c.      Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.




                                                    4
Case 20-31979-KLP        Doc 15    Filed 05/05/20 Entered 05/05/20 14:47:08            Desc Main
                                  Document      Page 5 of 12



         d.    Debtor’s employment history and prospects – Debtor has income from working

with Public Partnerships for 10 years. In addition, the Debtor has secondary income from her part-

time work for Amazon. Application of this factor favors a finding of good faith.

         e.    Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $13,099. Debtor has not incurred any unsecured

debt for luxury goods or services or any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case. Application of this factor favors a

finding of good faith.

         f.    Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.    Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.




                                                5
Case 20-31979-KLP         Doc 15     Filed 05/05/20 Entered 05/05/20 14:47:08               Desc Main
                                    Document      Page 6 of 12



        18.     Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

        a.      The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

        b.      How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

        c.      The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

        d.      How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

        e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.



                                                   6
Case 20-31979-KLP         Doc 15    Filed 05/05/20 Entered 05/05/20 14:47:08               Desc Main
                                   Document      Page 7 of 12



Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, ANGELICA MICHELLE GERALD

respectfully requests this Honorable Court to enter an Order extending the automatic stay as to all

creditors, as to Debtor and Debtor’s property, and as to the property of the estate for the duration

of the instant case, and for such other and further relief as to the Court shall be deemed appropriate.



                                               Respectfully submitted,

                                               ANGELICA MICHELLE GERALD

                                               By Counsel:

                                               /s/ James E. Kane
                                               James E. Kane (VSB# 30081)
                                               KANE & PAPA, P.C.
                                               P. O. Box 508
                                               Richmond, Virginia 23218-0508
                                               Telephone (804) 225-9500
                                               Counsel for Debtor


                                 CERTIFICATE OF SERVICE

        I certify that on May 5, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                               /s/ James E. Kane
                                               Counsel for Debtor




                                                  7
Case 20-31979-KLP        Doc 15    Filed 05/05/20 Entered 05/05/20 14:47:08           Desc Main
                                  Document      Page 8 of 12



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
ANGELICA MICHELLE GERALD                      )       Case No. 20−31979−KLP
                                              )       Chapter 13
                      Debtor                  )
                                                  
                    AFFIDAVIT OF ANGELICA MICHELLE GERALD

         BEFORE ME, the undersigned authority, personally appeared ANGELICA MICHELLE

GERALD, known to me, and upon oath, stated as follows:

         1.    My name is ANGELICA MICHELLE GERALD I am above the age of 18 years,

and competent to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 9807 Mohawk Drive, King George, VA 22485.

         4.    I have income from working with Public Partnerships. I am the debtor in the present

bankruptcy case. In addition, I have second job with Amazon where I have worked for 2 months.

         5.    Within the year prior to filing the instant case, I was a debtor in one (1) pending

Chapter 13 bankruptcy case which was filed on August 14, 2018 and dismissed on or about

September 30, 2019 (Case No. 18−34151−KRH) (the “previous case”).

         6.    The previous case was dismissed on the Chapter 13 Trustee’s Motion due to

delinquent payments. In the previous case, I lost my second job and got behind on the Chapter 13

Plan payments. I attempted to catch up on the delinquent payments once my income stabilized,

but I was unable to. In March 2020 I secured a new second job with Amazon. My income is now

stable and I am able to fund a Chapter 13 Plan again.




                                                  8
Case 20-31979-KLP        Doc 15     Filed 05/05/20 Entered 05/05/20 14:47:08           Desc Main
                                   Document      Page 9 of 12



       7.      I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

       8.      After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

       10.     My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

       11.      I have also not incurred any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case.

       12.     I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

       13.     My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.




                                                  9
Case 20-31979-KLP      Doc 15    Filed 05/05/20 Entered 05/05/20 14:47:08   Desc Main
                                Document     Page 10 of 12




       WITNESS the following signature and seal on April 17, 2020.



                                          /s/ ANGELICA MICHELLE GERALD (seal)
                                          ANGELICA MICHELLE GERALD


                            CERTIFICATE OF ACKNOWLEDGMENT

State of Virginia
City of Richmond; to wit:

The foregoing instrument was acknowledged before me on April 17, 2020, by ANGELICA
MICHELLE GERALD.
                                                    /s/ Suzanne Elizabeth Falkowski
                                                                Notary Public


My Commission Expires:             August 31, 2024
Notary Registration Number:          7868756




                                            10
          Case 20-31979-KLP
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 15
                                         SERVEDFiled 05/05/20
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 05/05/20 14:47:08     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  11 of 12 NOTICE THROUGH THE CM/ECF SYSTEM
CASE INFO                               AD ASTRA RECOVERY                        ASHLEY FUNDING SERVICES
1LABEL MATRIX FOR LOCAL NOTICING        7330 WEST 33RD STREET NORTH              P O BOX 10587
04223                                   SUITE 118                                GREENVILLE SC 29603-0587
CASE 20-31979-KLP                       WICHITA KS 67205-9370
EASTERN DISTRICT OF VIRGINIA
RICHMOND
THU APR 30 16-46-13 EDT 2020



ASHLEY FUNDING SERVICES LLC             CARL M BATES                             CAPITAL ONE
RESURGENT CAPITAL SERVICES              341 DIAL 8668130912 CODE 8576180         ATTN BANKRUPTCY
PO BOX 10587                            P O BOX 1819                             PO BOX 30285
GREENVILLE SC 29603-0587                RICHMOND VA 23218-1819                   SALT LAKE CITY UT 84130-0285




CAPITAL ONE BANK USA NA                 CAVALRY PORTFOLIO SERVICES               CAVALRY SPV I LLC
BY AMERICAN INFOSOURCE AS AGENT         ATTN BANKRUPTCY DEPARTMENT               500 SUMMIT LAKE DRIVE STE 400
4515 N SANTA FE AVE                     500 SUMMIT LAKE STE 400                  VALHALLA NY 10595-2321
OKLAHOMA CITY OK 73118-7901             VALHALLA NY 10595-2322




CENTRAL CREDIT SERVICES LLC             COMENITY BANKVICTORIA SECRET             CREDITORS COLLECTION SERVICE
9550 REGENCY SQUARE BLVD                ATTN BANKRUPTCY DEPT                     ATTN BANKRUPTCY
SUITE 500 A                             PO BOX 182125                            PO BOX 21504
JACKSONVILLE FL 32225-8169              COLUMBUS OH 43218-2125                   ROANOKE VA 24018-0152




DISCOVER FINANCIAL                      DISCOVER FINANCIAL                       JOHN P FITZGERALD III
ATTN BANKRUPTCY                         PO BOX 3025                              OFFICE OF THE US TRUSTEE REGION 4 R
PO BOX 3025                             NEW ALBANY OH 43054-3025                 701 E BROAD STREET STE 4304
NEW ALBANY OH 43054-3025                                                         RICHMOND VA 23219-1849




DEBTOR                                  EXCLUDE                                  KING GEORGE TREASURERS OFFICE
ANGELICA MICHELLE GERALD                JAMES E KANE                             10459 COURTHOUSE DR 100
9807 MOHAWK DR                          KANE PAPA PC                             KING GEORGE VA 22485-3865
KING GEORGE VA 22485-3636               1313 EAST CARY STREET
                                        PO BOX 508
                                        RICHMOND VA 23218-0508




MARINER FINANCE                         MARINER FINANCE OF VA                    MARINER FINANCE LLC
8211 TOWN CENTER DR                     2217 PLANK ROAD                          ATTN BANKRUPTCY
NOTTINGHAM MD 21236-5904                FREDERICKSBURG VA 22401-5226             8211 TOWN CENTER DRIVE
                                                                                 NOTTINGHAM MD 21236-5904




MARY WASHINGTON HOSPITAL                MEDICREDIT INC                           MIDWEST RECOVERY SYSTEMS
2300 FALL HILL AVE                      PO BOX 1629                              PO BOX 899
SUITE 314                               MARYLAND HEIGHTS MO 63043-0629           FLORISSANT MO 63032-0899
FREDERICKSBURG VA 22401-3343




NET CREDIT                              PMAB LLC                                 PLAZA SERVICES LLC
200 WEST JACKSON BLVD                   4135 SOUTH STREAM BLVD SUITE 400         ATTN MANNY WILLIAMS
SUITE 1400                              CHARLOTTE NC 28217-4636                  110 HAMMOND DRIVE
CHICAGO IL 60606-6929                                                            SUITE 110
                                                                                 ATLANTA GA 30328-4806
          Case 20-31979-KLP
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 15
                                         SERVEDFiled 05/05/20
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 05/05/20 14:47:08     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  12 of 12 NOTICE THROUGH THE CM/ECF SYSTEM
QUANTUM 3 GROUP LLC                     QUANTUM3 GROUP LLC AS AGENT FOR          RECEIVABLE MANAGEMENT INC
COMENITY BANK                           MOMA TRUST LLC                           7206 HULL RD
PO 788                                  PO BOX 788                               STE 211
KIRKLAND WA 98083-0788                  KIRKLAND WA 98083-0788                   RICHMOND VA 23235-0000




RECEIVABLE MANAGEMENT INC               SENTARA PRATT MEDICAL GROUP              SPEEDY CASH
BANKRUPTCY DEPTRECEIVABLES MANAGEMENT   PO BOX 791297                            PO BOX 780408
S                                       BALTIMORE MD 21279-1297                  WICHITA KS 67278-0408
7206 HULL RD STE 211
RICHMOND VA 23235-0000




TOWER FEDERAL CREDIT UNION              TOWER FEDERAL CREDIT UNION               UST SMG RICHMOND
7901 SANDY SPRING ROAD                  ATTN BANKRUPTCY                          OFFICE OF THE U S TRUSTEE
LAUREL MD 20707-3589                    PO BOX 123                               701 EAST BROAD ST SUITE 4304
                                        ANNAPOLIS JUNCTION MD 20701-0123         RICHMOND VA 23219-1849




VIRGINIA DEPARTMENT OF TAXATIO
PO BOX 2369
RICHMOND VA 23218-2369
